DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 Response to Amendment
The Amendment filed September 23, 2022 has been entered. Claims 1 – 20 are pending in the application. The remarks made to the claims have overcome the drawing objections set forth in the last Final Action mailed June 23, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Under a 1st interpretation of Akutsu
Claims 1, 3, 7 – 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu et al. (US 2016/0006324 – herein after Akutsu).
In reference to claim 1, Akutsu discloses an electric motor (2) comprising (see fig. 7): 
a stator (11) including a shell body (10D) substantially-enclosing cylindrical cavity defining an axis (in horizontal; axis of shaft 16); 
a first auxiliary adjustment device (mounting flange 47a) attached to an end face (bottom face; shown in fig. A below) of the shell body (10D); and
a further component (9A) including a housing including a coupling element (portion of 9A with recessed hole for screw 33), wherein the first auxiliary adjustment device and the coupling element cooperatively form a fastening device (when screw 33 is provided to attach 10D with 9A); and
wherein the first auxiliary adjustment device (47a) includes a projection (flange 47a/47b projecting in radial manner) formed integrally (see ¶46) with the shell body (10D).

    PNG
    media_image1.png
    1063
    1008
    media_image1.png
    Greyscale

Fig. A: Edited fig. 7 of Akutsu to show claim interpretation.
In reference to claim 3, Akutsu discloses the electric motor, wherein the first auxiliary adjustment device (47a/47b) includes a recess (hole for screws 33/34) defined by the shell body (10D).
In reference to claim 7, Akutsu discloses the electric motor, further comprising: a second auxiliary adjustment device (mounting flange 47a at second position) and a third auxiliary adjustment device (mounting flange 47a at third position) each attached to the end face (bottom face in view of fig. 7) of the shell body and arranged rotationally symmetrically about the axis (see fig. 3 or ¶33: mounting flanges 47a are formed in four positions, resulting in four asserted auxiliary adjustment devices arranged rotationally symmetrically about the axis in the end face of the shell body 10D shown in fig. 7).
In reference to claim 8, Akutsu discloses the electric motor, further comprising (see fig. 7): a rotor (17) configured to rotate about the stator (11); and a rotor shaft (16) extending from the rotor and coupled to the further component (9A).
In reference to claim 9, Akutsu discloses the electric motor, wherein the second auxiliary adjustment device (47a at second position) includes a clamping element (screw 33), wherein (when the screws 33 are tightened) the clamping element biases the stator towards the further component (9A) from a side of the stator (bottom/top side of stator 11) opposite (in axial direction) the further component (9A).
In reference to claim 10, Akutsu discloses an oil pump (see ¶89: a hydraulic pump) comprising (in fig. 7): 
a pump housing (9A) defining a first recess (formed by L shaped portion 45a on left; see fig. A above: this portion is shown as shaded) and a second recess (formed by L shaped portion 45a on right; see fig. A above: this portion is shown as shaded); 
a stator (11); and 
a shell body (10D) circumferentially surrounding the stator and including a first projection (mounting flange 47a on left) and a second projection (mounting flange 47a on right) each integrally formed (see ¶46) to the shell body such that the first and second projections and the shell body are of one-piece construction, wherein the first and second projections extend (in radial direction) from a face (bottom face) of the shell body, and the first projection is disposed in the first recess and the second projection is disposed in the second recess (as seen in fig. 7).
In reference to claim 14, Akutsu teaches the oil pump, wherein the pump housing (9A) includes an end face (top face in fig. 7; also shown in fig. A above), wherein the end face of the pump housing defines the first recess and the second recess.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Buhlmann et al. (US 2018/0042290 – herein after Buhlmann).
Regarding claim 2, 
Akutsu does not teach the electric motor, wherein the projection is also spring-loaded in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device in the form of a projection (mounting flange in which screw 44 is received, see fig. 1) is spring-loaded (by spring 43) in a plane perpendicular to the axis (AM/AH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the electric motor of Akutsu to include a spring as taught by Buhlmann for the purpose of preloading the fastener(s) against the face of the housing to allow easier assembly by not having the screw(s)/fastener(s) fall out.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the fastening connection between two pieces/surfaces in the electric motor of Akutsu for a spring loaded fastening connection as taught by Buhlmann in order to obtain the predictable result of securing/attaching two pieces together under the compressive force of the screws. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 4, 
Akutsu teaches the electric motor, wherein the first auxiliary adjustment device (47a) includes the recess (recessed hole for screw 33) defined by the shell body (10D).
Akutsu does not teach the electric motor, wherein the first auxiliary adjustment device including a spring element disposed within the recess of the shell body and biased in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device (mounting flange in 26, in fig. 1) including a spring element (43) disposed within a recess (recessed hole for screw 44) of the shell body (21+26) and biased in a plane perpendicular to an axis (AM/AH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the electric motor of Akutsu to include a spring as taught by Buhlmann for the purpose of preloading the fastener(s) against the face of the housing to allow easier assembly by not having the screw(s)/fastener(s) fall out.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the fastening connection between two pieces/surfaces in the electric motor of Akutsu for a spring loaded fastening connection as taught by Buhlmann in order to obtain the predictable result of securing/attaching two pieces together under the compressive force of the screws. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 5, 
Akutsu teaches the electric motor, wherein the first auxiliary adjustment device (47a) includes a clamping element (screw 33) configured to be inserted into and protrude from the recess (recessed hole for screw 33 in 10D) of the shell body. 
Akutsu does not teach the electric motor, wherein the clamping element is spring-loaded in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device (mounting flange in 26, in fig. 1) includes a clamping element (screw 44) configured to be inserted into and protrude from a recess (hole for screw 44) of the shell body (21+26) and wherein the clamping element (44) is spring-loaded (by spring 43) in a plane perpendicular to the axis (AM/AH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the electric motor of Akutsu to include a spring as taught by Buhlmann for the purpose of preloading the fastener(s) against the face of the housing to allow easier assembly by not having the screw(s)/fastener(s) fall out.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the fastening connection between two pieces/surfaces in the electric motor of Akutsu for a spring loaded fastening connection as taught by Buhlmann in order to obtain the predictable result of securing/attaching two pieces together under the compressive force of the screws. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 6, 
Akutsu teaches the electric motor, wherein the clamping element (screw) is a clamping sleeve (sleeve= a tubular piece; screw is tubular in shape and is used to clamp/attach two pieces together).
Under a 2nd interpretation of Akutsu
Claims 1, 3, 7 – 10, 11 and 14 are rejected under 35 U.S.C. 103 as obvious over Akutsu et al. (US 2016/0006324 – herein after Akutsu) in view of Qi et al. (CN 107154700 – herein after Qi).
In reference to claim 1, Akutsu teaches an electric motor (2) comprising (see fig. 7): 
a stator (11) including a shell body (10D) substantially-enclosing cylindrical cavity defining an axis (in horizontal; axis of shaft 16); 
a first auxiliary adjustment device (screw 33 and its corresponding hole on left) attached to an end face (bottom face) of the shell body (10D); and
a further component (9A) including a housing including a coupling element (portion of 9A with recessed hole for screw 33), wherein the first auxiliary adjustment device and the coupling element cooperatively form a fastening device (when screw 33 is provided to attach 10D with 9A); and
wherein the first auxiliary adjustment device includes a projection (body of screw 33 forming the projection) formed with the shell body (10D).
Akutsu does not teach “the projection formed integrally with the shell body”.
However, Qi teaches a motor comprising (figs. 2-3) a shell body (60+20), wherein the shell body including a projection (41) integrally formed (see ¶38 in translation) with the shell body (60+20).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrally form the projections with the shell body in the motor of Akutsu as taught by Qi for the purpose of quickly connecting the pieces/elements together, as recognized by Qi (see ¶32 of translation). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of integrally forming projection(s) with the shell body.
In reference to claim 3, Akutsu teaches the electric motor, wherein the first auxiliary adjustment device includes a recess (hole for screw 33) defined by the shell body (10D).
In reference to claim 7, Akutsu teaches the electric motor, further comprising: a second auxiliary adjustment device (second screw 33 and its corresponding hole) and a third auxiliary adjustment device (third screw 33 and its corresponding hole) each attached to the end face (bottom face in view of fig. 7) of the shell body and arranged rotationally symmetrically about the axis (see fig. 3 or ¶33: screws 33 and their corresponding holes in the shell body 10D are formed in four positions, resulting in four asserted auxiliary adjustment devices arranged rotationally symmetrically about the axis in the end face of the shell body 10D shown in fig. 7).
In reference to claim 8, Akutsu teaches the electric motor, further comprising (see fig. 7): a rotor (17) configured to rotate about the stator (11); and a rotor shaft (16) extending from the rotor and coupled to the further component (9A).
In reference to claim 9, Akutsu teaches the electric motor, wherein the second auxiliary adjustment device (second screw 33 and its corresponding hole) includes a clamping element (screw 33), wherein (when the screws 33 are tightened) the clamping element biases the stator towards the further component (9A) from a side of the stator (bottom/top side of stator 11) opposite (in axial direction) the further component (9A).
In reference to claim 10, Akutsu discloses an oil pump (see ¶89: a hydraulic pump) comprising (in fig. 7): 
a pump housing (9A) defining a first recess (recess for screw 33 on left) and a second recess (recess for screw 33 on right); 
a stator (11); and 
a shell body (10D) circumferentially surrounding the stator and including a first projection (screw 33 on left) and a second projection (screw 33 on right) each formed to the shell body, wherein the first and second projections extend (in axial direction) from a face (bottom face) of the shell body, and the first projection is disposed in the first recess and the second projection is disposed in the second recess (as seen in fig. 7).
Akutsu does not teach “the first projection and the second projection each integrally formed to the shell body such that the first and second projections and the shell body are of one-piece construction”.
However, Qi teaches a motor comprising (figs. 2-3) a shell body (60+20), wherein the shell body including a first projection (41) and a second projection (41) each integrally formed (see ¶38 in translation) to the shell body (60+20), wherein  the first and second projections extend from a face of the shell body (left face of the shell body), and the first projection is disposed in a first recess (50) and the second projection is disposed in a second recess (50).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrally form the projections with the shell body such that the projections and the shell body are of one-piece construction in the motor of Akutsu as taught by Qi for the purpose of quickly connecting the pieces/elements together, as recognized by Qi (see ¶32 of translation). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of integrally forming projection(s) with the shell body.
In reference to claim 11, Akutsu teaches the oil pump, wherein the first projection (screw 33 on left) and the second projection (screw 33 on right) are each tapered (partially) between the face of the shell body and a distal end (bottom end) of the first projection and the second projection [as seen in fig. 7: bottom end portion of screws 33 are tapered; these end portions have trapezoidal shape].
In reference to claim 14, Akutsu teaches the oil pump, wherein the pump housing (9A) includes an end face (top face in fig. 7), wherein the end face of the pump housing defines the first recess (hole for screw 33 on left) and the second recess (hole for screw 33 on right).
Claims 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Qi further in view of Buhlmann et al. (US 2018/0042290 – herein after Buhlmann).
Regarding claim 2, 
Akutsu, as modified, does not teach the electric motor, wherein the projection is also spring-loaded in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device in the form of a projection (screw 44, see fig. 1) is spring-loaded (by spring 43) in a plane perpendicular to the axis (AM/AH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the modified electric motor of Akutsu to include a spring as taught by Buhlmann to prevent vibrational, temperature contraction/expansion, or torsional-force untightening of the fastener, or to maintain joint load with movement (e.g. thermal expansion).
Regarding claim 4, 
Akutsu teaches the electric motor, wherein the first auxiliary adjustment device (47a) includes the recess (recessed hole for screw 33) defined by the shell body (10D).
Akutsu does not teach the electric motor, wherein the first auxiliary adjustment device including a spring element disposed within the recess of the shell body and biased in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device (screw 44, in fig. 1) including a spring element (43) disposed within a recess (recessed hole for screw 44) of the shell body (21+26) and biased in a plane perpendicular to an axis (AM/AH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the modified electric motor of Akutsu to include a spring as taught by Buhlmann to prevent vibrational, temperature contraction/expansion, or torsional force untightening of the fastener, or to maintain joint load with movement (e.g. thermal expansion).
Regarding claim 5, 
Akutsu teaches the electric motor, wherein the first auxiliary adjustment device (47a) includes a clamping element (screw 33) configured to be inserted into and protrude from the recess (recessed hole for screw 33 in 10D) of the shell body. 
Akutsu does not teach the electric motor, wherein the clamping element is spring-loaded in a plane perpendicular to the axis.
However, Buhlmann teaches the electric motor, wherein the first auxiliary adjustment device includes a clamping element (screw 44) configured to be inserted into and protrude from a recess (hole for screw 44) of the shell body (21+26) and wherein the clamping element (44) is spring-loaded (by spring 43) in a plane perpendicular to the axis (AM/AH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the fastening connection between two pieces/surfaces in the modified electric motor of Akutsu to include a spring as taught by Buhlmann to prevent vibrational, temperature contraction/expansion, or torsional force untightening of the fastener, or to maintain joint load with movement (e.g. thermal expansion).
Regarding claim 6, 
Akutsu teaches the electric motor, wherein the clamping element (screw) is a clamping sleeve (sleeve= a tubular piece; screw is tubular in shape and is used to clamp/attach two pieces together).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Qi and Kirchner, Georg (US 2015/0226246 – herein after Kirchner).
Akutsu teaches the oil pump, wherein the first projection and the second projection each have bottom end portion (this portion is seen in the form of trapezoid in fig. 7).
Akutsu does not teach the bottom end portion of the projections having a cuboid shape, as in claim 12; and a rectangular cuboid shape, as in claim 13.
However, Kirchner teaches a bolt whose end portion (referred as relief 6) is a cuboid/rectangular cuboid (see claims 8, 9 or ¶12).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make/shape the bottom end (i.e. end opposite the head) of the screw (fastener) of Akutsu as a cuboid as taught by Kirchner for the purpose of allowing one to draw conclusions relating to the characteristics of the fastener, as recognized by Kirchner (in ¶8). Furthermore, providing such a three dimensional shape (cuboid shape) to the relief allows the end portion of the fastener (i.e. relief) to remain durably discernible over long periods of time, as recognized by Kirchner (in ¶9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu in view of Qi and Crutchley et al (US 2005/0155212 – herein after Crutchley).
Akutsu does not teach on the first recess and the second recess being each tapered from the end face to a bottom portion of the first recess and the second recess.
However, Crutchley teaches a method of fastening two pieces (48, 52, in fig. 2), wherein (see fig. 6 and ¶36, ¶37) the recess/hole (68) in the bottom piece (52) is tapered from top face of the recess to a bottom portion of the recess.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the fastening connection between two pieces/surfaces in the electric motor of Akutsu for a tapered fastening connection as taught by Crutchley in order to obtain the predictable result of securing/attaching two pieces together under the compressive force of the screws. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2016/0006324 – herein after Akutsu) in view of Qi et al. (CN 107154700 – herein after Qi) and Irie et al. (US 2014/0079578 – herein after Irie).
In reference to claim 16, Akutsu teaches an oil pump (see ¶89: a hydraulic pump) comprising (in fig. 7): 
a pump housing (9A) including a first end (top end) defining a first number of recesses (holes for screws 33); 
a coupling element (20) and including a second end (bottom end) defining a second number of recesses (holes for screws 34); 
a stator (11) disposed between the pump housing (9A) and the coupling element (20); and 
a shell body (10D) circumferentially surrounding and attached to the stator, wherein the shell body includes, 
a third end (bottom end) lying along the first end of the pump housing (9A), a first number of projections (screws 33) each formed to and extending from the third end and disposed in each of the first number of recesses (holes for screws 33 formed in 9A), 
a fourth end (top end) lying along the second end of the coupling element (20), and a second number of projections (screws 34) formed to and extending from the fourth end and disposed in each of the second number of recesses (holes for screws 34 formed in 20).
Akutsu does not teach the projections being integrally formed.
However, Qi teaches a motor comprising a shell body (60+20), wherein the shell body includes projections (41) each integrally formed to the shell body (60+20), wherein the projections are disposed in their corresponding recesses (50).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrally form the projections with the shell body in the motor of Akutsu as taught by Qi for the purpose of quickly connecting the pieces/elements together, as recognized by Qi (see ¶32 of translation). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of integrally forming projection(s) with the shell body.
Akutsu further does not teach the use of oil pump in a vehicle and the coupling element configured to be coupled to a portion of the vehicle.
However, Irie teaches the electric oil pump is used in a transmission T mounted on a vehicle (see ¶81, ¶88, ¶89). The pump is mounted (see fig. 5) using the fastener (B1) that is passed through the recessed holes in a cover flange (113a), a motor flange (11h) and a wall of transmission (T) of a vehicle.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an additional fastener/fastening connection as taught by Irie in the coupling element of Akutsu for the purpose of mounting the pump of Akutsu to a transmission of a vehicle, as recognized by Irie (in fig. 5 or ¶89).
In reference to claim 17, Akutsu teaches the oil pump, wherein (in view of fig. 7) a quantity of the first number of projections (screws 33) and a quantity of the second number of projections (screws 34) equal one another.
In reference to claim 18, Akutsu teaches the oil pump, wherein the quantity of the first number of projections (screws 33) is greater than or equal to four (in view of fig. 3).
In reference to claim 19, Akutsu teaches the oil pump, wherein each of the projections of the first number of projections (screws 33) or the second number of projections (screws 34) are equidistantly spaced (in circumferential direction) apart from one another (in view of fig. 3).
In reference to claim 20, Akutsu teaches the oil pump, wherein at least some of the first number of projections (screws 33), the second number of projections (screws 34), the first number of recesses, or the second number of recesses are tapered so that the stator is substantially centered with respect to the pump housing or the coupling element or both the pump housing and the coupling element [as seen in fig. 7: bottom end screws 33 and top end of screws 34 are tapered; these ends have trapezoidal shape].

Under a 3rd interpretation of Akutsu
Claims 1, 3, 7 – 11 and 14 are rejected under 35 U.S.C. 103 as obvious over Akutsu et al. (US 2016/0006324 – herein after Akutsu) in view of Ren Lijun (CN 205356007 – herein after Ren).
In reference to claim 1, Akutsu teaches an electric motor (2) comprising (see fig. 7): 
a stator (11) including a shell body (10D) substantially-enclosing cylindrical cavity defining an axis (in horizontal; axis of shaft 16); 
a first auxiliary adjustment device (mounting flange 47a) attached to an end face (bottom face) of the shell body (10D); and
a further component (9A) including a housing including a coupling element (recessed hole for screw 33), wherein the first auxiliary adjustment device and the coupling element cooperatively form a fastening device (when screw 33 is provided to attach 10D with 9A); and
wherein the first auxiliary adjustment device (47a) formed integrally with the shell body (10D).
Akutsu does not teach “wherein the first auxiliary adjustment device includes a projection formed integrally with the shell body”.
However, Ren teaches a motor comprising a shell body (2), wherein a projection (22) formed integrally with the shell body (2) and wherein a thorough hole (21) for fastener is also provided in the vicinity of the projection (22) [through hole near projection 22 is not seen in drawings but is present as per disclosure on page 2, lines 2-3 of the translation].
Both Akutsu and Ren teaches the use of fastening means such as screw to secure casings/housing together. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the connection means between the shell body (10D) and components (9A, 20) in the electric motor of Akutsu by integrally forming a projection on the shell body and providing a corresponding recess for the projection on the corresponding components as taught by Ren for the purpose of making the assembly of the components more accurate, as recognized by Ren (see page 2 of translation, lines 4-5).
In reference to claim 3, Akutsu teaches the electric motor, wherein the first auxiliary adjustment device (47a) includes a recess (hole for screw 33) defined by the shell body (10D).
In reference to claim 7, Akutsu teaches the electric motor, further comprising: a second auxiliary adjustment device (mounting flange 47a at second position) and a third auxiliary adjustment device (mounting flange 47a at third position) each attached to the end face (bottom face in view of fig. 7) of the shell body and arranged rotationally symmetrically about the axis (see fig. 3 or ¶33: Mounting flanges 47a are formed in four positions, resulting in four asserted auxiliary adjustment devices arranged rotationally symmetrically about the axis in the end face of the shell body 10D shown in fig. 7).
In reference to claim 8, Akutsu teaches the electric motor, further comprising (see fig. 7): a rotor (17) configured to rotate about the stator (11); and a rotor shaft (16) extending from the rotor and coupled to the further component (9A).
In reference to claim 9, Akutsu teaches the electric motor, wherein the second auxiliary adjustment device (47a at second position) includes a clamping element (screw 33), wherein (when the screws 33 are tightened) the clamping element biases the stator towards the further component (9A) from a side of the stator (bottom/top side of stator 11) opposite (in axial direction) the further component (9A).
In reference to claim 10, Akutsu teaches an oil pump (see ¶89: a hydraulic pump) comprising: 
a pump housing (9A) defining a first recess (hole for screw 33 on left) and a second recess (hole for screw 33 on right); 
a stator (11); and 
a shell body (10D) circumferentially surrounding the stator.
Akutsu does not teach “a first projection and a second projection each integrally formed to the shell body such that the first and second projections and the shell body are of one-piece construction, wherein the first and second projections extend from a face of the shell body, and the first projection is disposed in the first recess and the second projection is disposed in the second recess”.
However, Ren teaches a motor comprising a shell body (2), wherein the shell body including a first projection (22) and a second projection (22) each integrally formed to the shell body (2), wherein  the first and second projections extend from a face of the shell body (left and/or right face of the shell body 2), and the first projection is disposed in a first recess (12/13) and the second projection is disposed in a second recess (12/13).
Both Akutsu and Ren teaches the use of fastening means such as screw to secure casings/housing together. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the connection means between the shell body (10D) and components (9A, 20) in the electric motor of Akutsu by integrally forming a projection on the shell body and providing a corresponding recess for the projection on the corresponding components as taught by Ren for the purpose of making the assembly of the components more accurate, as recognized by Ren (see page 2 of translation, lines 4-5).
In reference to claim 11, Akutsu, as modified, teaches the oil pump, wherein (see fig. 1 of Ren) the first projection (22) and the second projection (22) are each tapered (having angled surfaces) between the face of the shell body and a distal end of the first projection and the second projection [distal end of projection (s) = top/bottom/axial end of the projection(s) in axial direction)].
In reference to claim 14, Akutsu, as modified, teaches the oil pump, wherein the pump housing (9A) includes an end face (top face in fig. 7), wherein the end face of the pump housing defines the first recess and the second recess (recesses for projections as taught by of Ren).
Response to Arguments
The arguments filed September 23, 2022 have been fully considered and they are found to be persuasive. However, in the current office action, as presented above, the prior art of Akutsu have been re-evaluated and re-applied to the independent claims, in a slightly different manner, i.e. “an auxiliary adjustments device/projection(s)” have a new interpretation. Furthermore, the prior art of Akutsu have been re-evaluated and re-applied to the independent claims in view of newly found references of Qi and Ren.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/CHIRAG JARIWALA/Examiner, Art Unit 3746